DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-4,7-9 and SPECIES A: Figs. 2-6 in the reply filed on 03NOV2021 and 10APR2022 is acknowledged.
Claims 5-6,10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 
Priority
Benefit of domestic priority of application 62/822,788 filed on 03/22/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Claim Interpretation
	The Examiner notes that the claims are directed towards a chain tensioning system and do not require as part of the invention “a screen filter”. Furthermore, a “screen filter chain” is not positively claimed. The claims are interpreted as requiring only a chain adjuster device, a sensor, and a control system with structures considered appropriate/capable of the specified functions. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
chain adjuster device, which is interpreted as a jack (par. [0024]) or a threaded nut (par. [0037]);
control system, which is interpreted as a memory, a processor, and a human machine interface (par. [0030]);
manual actuator, which is interpreted as a piston assembly (par. [0027]) or a threaded rod (par. [0037]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4,7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim sets forth “a screen filter”, but does not clearly claim a screen filter and thus the desired claim scope is unclear. The only claimed elements are a chain tensioning system comprising a chain adjuster device, and a sensor.
Claim 1 line(s) 3 sets forth the limitation “the chain tensioner”. There is insufficient antecedent basis for this limitation in the claim. Is “the chain tensioner” the same or different from “chain tensioning system”? Please use consistent claim terminology throughout the claims.
Claim 2 sets forth the limitation “the sensor comprises a load cell […], or Strain Gauged hollow cylinder”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h). 
Claim 7 sets forth the limitation “a control system […] configured to derive a value representative of a desired tension for the screen filter chain.” This claim does not make sense.  It is unclear how the control system “derives” a value.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIDDERDALE (US 2782906).
Regarding claims 1-4, LIDDERDALE teaches a cable laying apparatus (title, Figs.)  comprising:
a chain tensioning system comprising:
a chain adjuster device (hydraulic ram or jack screw, Fig. 2 #13); and
a sensor (load cell, Fig. 2 #20);
wherein the chain adjuster device is capable of applying a force in a direction that tensions and wherein a signal provided by the sensor is representative of the force (C2/L8-12; C3/L10-17,57-61; C3/L73-C4/L2,8-17,24-28).
Claim(s) 1-4,7-9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHUNG (KR 20-0327273).
Regarding claims 1-4, CHUNG teaches lower aux. rake and compressed load cell type take-up device of rotary type rake (title, Figs. see translation) including a screen filter (Fig. 3) comprising:
a chain tensioning system comprising:
a chain adjuster device (abstract; sliding screw or “jack” with ram, Fig. 3 #22; see annotated Fig. 5); and
a sensor (abstract; load cell, Fig. 3 #23; CHUNG claim 1);
wherein the chain adjuster device is capable of applying a force in a direction that tensions and wherein a signal provided by the sensor is representative of the force (abstract; P6/first paragraph).
Regarding claims 7-9, CHUNG teaches wherein the chain adjuster device comprises a manual actuator to raise the filter screen chain, to lower the filter screen chain, or a combination thereof (annotated Fig. 5), and a control system (“control panel”, claim 4) and wherein the sensor is communicatively coupled to a display (“display field”; claim 4) that displays a value representative of the force.
Annotated Fig. 5

    PNG
    media_image1.png
    814
    452
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LIDDERDALE (US 2782906) in view of FONTANA (US 6116345).
Regarding claims 7-9, LIDDERDALE teaches a manual actuator or ram/piston (C3/L3-6; also seen as labeled “13” on Fig. 2), but does not teach a control system. FONTANA teaches tubing injection systems for oilfield operations (title, Figs.) including a force sensors and control unit containing a computer for maintaining back tension of the tubing (abstract; Fig. 1; C9/L3-15).
It should be noted that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). It is obvious to one having ordinary skill in the art to control the tension on the cable via the activation and positioning of the hydraulic ram of LIDDERDALE via a known control system (e.g. FONTANA) as automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). MPEP 2114.IV; 2143.I.(D) and (F); 2144.04.III.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WILLIAMS (US 6024228) discloses a bypass diverter box for drilling mud separation unit including a tensioning cylinder.
DAVENPORT (US 20150144544) discloses a wastewater screen filter and chain tensioner
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777